Citation Nr: 0721169	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to a compensable disability rating for hearing 
loss of the left ear.  The veteran perfected a timely appeal 
of this determination to the Board.

This matter was before the Board in November 2003 and was 
then remanded for further development.


FINDING OF FACT

With respect to the left ear, the veteran's lowest average 
puretone threshold hearing level is 47 dB; his lowest speech 
recognition ability score is 94 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Codes 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2004 
and March 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
medical information or evidence in his possession that 
pertained to the claim in the March 2004 letter, and 
requesting that the veteran provide all evidence pertaining 
to his level of disability and when it began in the March 
2006 letter.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
notice was issued to the veteran in the March 2004 and March 
2006 letters.  Thereafter, he was afforded an opportunity to 
respond, and the AOJ then subsequently reviewed the claim and 
issued statement of the case to the veteran in December 2006.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the December 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, several VA and private 
audiological examinations, VA medical treatment records, and 
written statements from the veteran and his representative 
are associated with the claims file.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a compensable 
disability rating for his left ear hearing loss.  The veteran 
is not service-connected for hearing loss in his right ear.

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

However, where impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear is assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran has undergone several audiological examinations 
between March 2001 and August 2006, which are of record.

The veteran underwent a VA audiological evaluation in March 
2001, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
20, 45, 50, and 40 on the right; and 10, 20, 55, and 55 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 38.75 dB for the 
right ear, and 35 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 100 percent in his left ear.

The veteran submitted a private audiological examination 
report, along with a chart key, dated in April 2004.  The 
report showed that the pure tone hearing threshold levels at 
1000, 2000, 3000, and 4000 hertz were respectively -10, 45, 
55, and 50 on the right; and -10, 20, 55, and 65 on the left.  
The results of that examination revealed an average puretone 
threshold hearing level of 35 dB for the right ear, and 32.5 
dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in his right ear and 100 
percent in his left ear.

The veteran underwent another VA audiological evaluation in 
October 2004.  The audiogram results indicate normal hearing 
in the left hear from 250-2000 hertz sloping to moderate, 
high frequency sensorineural hearing loss for 3000 through 
8000 hertz.  However, neither specific results for pure tone 
hearing threshold levels nor an average puretone threshold 
hearing level were given the examination report.  Therefore, 
this examination report is not adequate medical evidence for 
VA hearing loss evaluation purposes.

The veteran underwent another VA audiological evaluation in 
May 2005.  On reviewing the veteran's records, the May 2005 
VA examiner commented, in interpreting the March 2001 VA 
examination results, that the speech discrimination score for 
the left ear may not have been reflective of the best 
performance and should not be used.  The May 2005 examination 
showed that the pure tone hearing threshold levels at 1000, 
2000, 3000, and 4000 hertz were respectively 25, 55, 60, and 
55 on the right; and 20, 35, 65, and 65 on the left.  The 
results of that examination revealed an average puretone 
threshold hearing level of 48 dB for the right ear, and 46 dB 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in his right ear and 94 
percent in his left ear.

The veteran underwent another VA audiological evaluation in 
August 2006, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 25, 55, 60, and 50 on the right; and 20, 35, 65, 
and 65 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 48 dB for the 
right ear, and 47 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 96 percent in his left ear.

Application of table VI to the above scores results in a 
maximum Roman numeral designation of I for the right ear, as 
it is not service-connected, and I for the left ear.  This 
combination, when applied to table VII, results in a 0 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.  Thus, an evaluation in excess of 0 percent for 
hearing loss is not warranted.

The Board notes that VA medical treatment records dated 
December 2000 through September 2003 and April 2005 though 
June 2006 were reviewed, but that such records indicated no 
treatment for or evaluation of the veteran's hearing loss 
beyond what is discussed above.

The Board is aware that the veteran may feel that his left 
ear hearing loss is more disabling than a 0 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
left ear hearing loss so as to warrant assignment of an 
increased rating on an extra-schedular basis.  There is no 
showing in the record that this disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence these factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


